DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: numerals 1-11 in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in 
The drawings are objected to because they are blurry and difficult to read.  Please submit new drawings with greater clarity.  Additionally, it is believed that the flow arrows in Fig. 2 are the reverse of what is described in the specification and the claims, so those should be corrected.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1-11 in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement filed 11/04/2019 is in compliance with the provisions of 37 CFR 1.97. 


Abstract
The abstract filed 11/04/2019 is objected to because “up to its lower extremity” is preferably “down to its lower extremity” because the fluid is traveling downward, not upward.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
the specification has many grammatical issues, not all of which are noted here as they are too numerous, so the specification should be proofread and corrected as appropriate;
on page 1, line 6, “and or” should be “and/or”;
on page 3, line 9, “fluids the surface” is preferably “fluids to the surface” for best grammar;
on page 6, line 6, “well” should be “the well” or “a well” for better grammar. 
on page 6, line 9, “up to the bottom of the well” is preferably “down to the bottom of the well” because the fluid is traveling downward, not upward (the same should be corrected throughout the specification);
on page 6, lines 6-14, the directions of flow described do not appear to match the flow arrows in Fig. 2;
	on page 7, line 12, “Once reached” should be “Once reaching” for better grammar; and
. 
Appropriate correction is required.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  each claim needs to be written as a complete sentence, so each claim should start with an article as appropriate (i.e., “A,” “An,” or “The”).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  
there are arguably two transitional phrases (“including” in line 2 and “characterized in that” in lines 3 and 4), so Applicant should preferably rewrite the claim so that it has a more easily ascertained preamble, transitional phrase, and body;  
in lines 1-2, “from geothermal source” should be “from a geothermal source”;
in line 4, “an up and a down stream branch” is preferably “an upstream branch and a downstream branch” for readability;
in line 5, “which connect at fluid tight” should be grammatically improved for readability; 
in line 7, “of extended” should be “of an extended” (or the like as appropriate) for better grammar;
in lines 7-8, “the biggest diameter duct” should be introduced with better antecedent basis because it is mentioned for the first time (the term “biggest” also should be bigger because it involves a comparison of two ducts), and in 
in line 8, in “the heat exchange” the word “the” appears unnecessary, and the same is true for “the feeding” in line 10;
in line 10, “from outside” should be elaborated for better readability;
in line 11, “up to its lower extremity” is preferably “down to its lower extremity” because the fluid is traveling downward, not upward.  
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  “suitable in allowing” could amended for better readability (e.g., drop “suitable in”).
	
Claim 3 is objected to because of the following informalities:  “up to almost the bottom of the well” should preferably be “down to almost the bottom of the well” because the direction is downward, not upward.  
	
	Claim 4 is objected to because of the following informalities:  “bigger diameter pipe” does not match the terminology of “biggest diameter duct” of claim 1, and in lines 4-5, everything after the word “between” needs to be improved for readability—it is hard to follow but appears to state that there is an airlock between the place and the pipe.

Claim 5 is objected to because of the following informalities:  “such pipe of smaller diameter” does not match the terminology of “small diameter duct” of claim 1.  Additionally, in lines 3-4, “in the surface” appears to be an error in lieu of “on the 

Claim 6 is objected to because of the following informalities:  the terminology of “such isolated pipe” does not match the terminology of “pipe of smaller diameter” in claim 5 and this would improve readability if corrected.

Claim 7 is objected to because of the following informalities:  this claim should be rewritten for the sake of readability and more precisely claiming fluid ducts to and from the well for taking the carrier fluid to and from an electrical energy generation plant—the grammar needs to be improved.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of claim 1 cannot be ascertained because it is not clear at what point the carrier piping ends and the heat exchanger begins, or if the heat exchanger is part of the carrier piping, so as a result, it is not clear exactly what 
All other claims are rejected due to dependency.

The metes and bounds of claim 2 cannot be ascertained because “characterised in that an airlock between the mentioned heat exchanger and a geothermal formation suitable in allowing the evacuation of the condensed phase is provided” renders the claim indefinite.  This claim is very difficult to read and understand.  The term “airlock” is mentioned once in the specification: “an airlock is foreseen, through which the steam coming from the process inside the electrical energy generation plant is sent again.”  It appears to be the intent that surrounding the bigger diameter duct is an air chamber, but it isn’t clear.  It isn’t clear what is meant by “the evacuation of the condensed phase is provided.”  Is this from the electrical energy generation plant or is this outside the well (e.g., see p. 7, last paragraph and after discussing fluid outside the heat exchanger)?  The answer isn’t clear.  How does the airlock allow the evacuation of the condensed phase, and at that, the condensed phase of what?  For examination, this claim has been interpreted as best as possible with respect to page 8, lines 6-12 of the specification.

The metes and bounds of claim 4 cannot be ascertained because “characterised in that is protected by a cementing perimeter place which encircles such bigger 

The metes and bounds of claim 5 cannot be ascertained because “characterised in that such pipe of smaller diameter is completely isolated from the carrier fluid in the surface” renders the claim indefinite.  The reason this is the case is because the pipe of smaller diameter cannot be completely isolated from the carrier fluid in (on) the surface given that the carrier fluid flows into the pipe itself to go down into the well, so it is not clear how the pipe is completely isolated from the fluid.  For examination purposes if the pipe is isolated from the carrier fluid in any way it is considered completely isolated.

The metes and bounds of claim 6 cannot be ascertained because “around” renders claim 6 indefinite.  The term "around" in claim 6 is a relative term which renders the claim indefinite.  The term "around" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary 

The metes and bounds of claim 7 cannot be ascertained because “in the different liquid phases and vapour” renders the claim indefinite.  It appears as if there are multiple liquid phases, which brings up the question, what are they?  This needs to be clarified.  Also, it is not clear what Applicant intended by “between the well and the electrical energy generation plant and the same plant.”  Does this required a carrier fluid loop between the plant and well (an ambiguity), and what is meant by “and the same plant” (this is vague, not just ambiguous, because it appears to state between the plant and the plant)?  It appears as if Applicant intended a fluid carrier fluid loop with a gas phase and a liquid phase to and from the well and electrical energy generation plant, which is how the claim has been interpreted, but this needs to be claimed with greater clarity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

or 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartz WO 2013/064162.

Re claim 1, Bartz teaches a heat extraction system from geothermal source (12, Figs. 1-10 [76-78]), including a geothermal well (12 with 20; Figs. 1-10) and a fluid carrier piping type (30, 32, and 34 [83-85]; Figs. 1-10) from the bottom of the well (16, Fig. 2) to the surface (18) [77-78], characterised in that such carrier (30/32/34) piping includes an up (32) and a down (34) stream branch [83-87], which connect at fluid tight (interpreted as “no intended leakage”; see [34, 54, 57, 79, 80, 82, 96, 112] discussing that the well is intended to be fluid tight) through a heat exchanger (at portion 76 in Figs. 2, 8, and 9; see [104]), put at the bottom of such geothermal well (as at 76 in Fig. 2), said heat exchanger (76; Figs. 2, 8, and 9) being composed of extended concentric pipes system (32 and 34; Figs. 2, 8, and 9), the biggest diameter duct (34) serving for the heat exchange [104] and the rising of the heat carrier fluid [96] while the small diameter duct (32) is needed for the feeding of carrier fluid from outside, up to its lower extremity [95]. 

Re claim 2, Bartz teaches claim 1.  Bartz further teaches characterised in that an 

Re claim 3, Bartz teaches claim 1.  Bartz further teaches characterised in that such concentric pipes (32 and 34, Figs. 1-10) are extended up to almost the bottom of the well (16, Figs. 1 and 2 [77-78]).

Re claim 4, Bartz teaches claim 1.  Bartz further teaches characterised in that is protected by a cementing perimeter place which encircles such bigger diameter pipe (34, Figs. 1-9) [79-82], between the mentioned place (the cementing perimeter place) and mentioned pipe (34; Figs. 1-9) as an airlock [79-82 and 96] (the airlock is, for example, in the gas-tight annular gap 72 in Fig. 2, but also the same gap exists in other sections between casing 20 and pipe 34 as shown in Figs. 3-9) through which the exhausted steam (i.e., the steam coming back from the expansion machine 36 in Fig. 1; see [142-143]) is foreseen.  This claim has been interpreted as best as possible with respect to page 8, lines 6-12 of the specification.

Re claim 5, Bartz teaches claim 1.  Bartz further teaches characterised in that 

Re claim 7, Bartz teaches claim 1.  Bartz further teaches characterised in that a piping system (38, 40, 44, 46 in Fig. 1) of the carrier fluid duct is foreseen in the different liquid phases and vapour (liquid at 46, vapor at 38; see [132-133 and 142]) between the well and the electrical energy generation plant (36, 48, and 50; Fig. 1) and the same plant (the fluid flows in a loop from the well to the generation plant as shown in Fig. 1; see [132-144]).

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen US 20180340711 (supported by filing date of PCT application PCT/FR2016/053045, filed Nov. 22, 2016, a translation of which is enclosed).

Re claim 1, Nguyen teaches a heat extraction system from geothermal source 

Re claim 5, Nguyen teaches claim 1.  Nguyen further teaches characterised in that such pipe of smaller diameter (10’) is completely isolated from the carrier fluid in the surface (at 7’ in Fig. 2 [55]).  The carrier fluid at 7’ in Fig. 2 is not in the pipe of smaller diameter (10’), so the pipe of smaller diameter (10’) is completely isolated from the carrier fluid in the surface at 7’.

Re claim 6, Nguyen teaches claim 5.  Nguyen further teaches characterised in that such isolated pipe (10’, Fig. 2) has a diameter of around 140 mm [36 and 61].  See paragraph 37 of the translation of PCT application PCT/FR2016/053045.
See the rejection of this claim under 35 U.S.C. 112(b) above.  If the claim is considered to require 140 mm exactly (excluding “around”), then claim 6 is anticipated by Nguyen because 140 mm is a value taught by Nguyen in the range of 120 mm to 200 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen US 20180340711 (supported by filing date of PCT application PCT/FR2016/053045, filed Nov. 22, 2016, a translation of which is enclosed).

Re claim 6, Nguyen teaches claim 5.  Nguyen further teaches characterised in that such isolated pipe (10’, Fig. 2) has a diameter of around 140 mm [36 and 61].  See paragraph 37 of the translation of PCT application PCT/FR2016/053045.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05.I).  Furthermore, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness (MPEP 2144.05.I). 
See the rejection of this claim under 35 U.S.C. 112(b) above.  If the claim is considered to require a range around 140 mm (“around” 140 mm plus/minus an amount of mm), then claim 6 is rendered obvious by Nguyen because the range “around 140 prima facie case of obviousness exists because the claimed range overlaps or lies inside the range disclosed by the prior art, even if the claimed range is encompassed and narrower than the range disclosed by the prior at.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20050061472 (Fig. 1) teaches a similar geothermal well like that claimed in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICKEY H FRANCE/Examiner, Art Unit 3746